Citation Nr: 0715011	
Decision Date: 05/18/07    Archive Date: 06/01/07

DOCKET NO.  04-20 498	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for a cervical spine 
disorder to include as secondary to the service-connected 
healed separation of the left acromioclavicular joint.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Chaplin, Counsel


INTRODUCTION

The veteran served on active duty from September 1966 to 
April 1969.

This matter comes before the Board of Veterans' Appeals 
(Board) from a July 2004 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, 
Florida, that denied entitlement to service connection for 
degenerative joint disease of the cervical spine to include 
as secondary to the service-connected left shoulder disorder.

The veteran presented testimony at a personal hearing in May 
2006 before the undersigned Veterans Law Judge.  A copy of 
the hearing transcript was attached to the claims file.

The Board remanded the issue in July 2006 for further 
development.  In a supplemental statement of the case issued 
in February 2007, the RO denied entitlement to service 
connection for degenerative joint disease of the cervical 
spine to include as secondary to the service-connected left 
shoulder disorder.  The claim has been returned to the Board 
for further appellate review.  

The appeal is REMANDED to the RO via the Appeals Management 
Center in Washington, D.C.


REMAND

The veteran seeks entitlement to service connection for a 
cervical spine disorder on a direct basis and secondary to 
the service-connected healed separation of the left 
acromioclavicular joint.  The veteran claims that he injured 
his neck in the same hard jump landing when he injured his 
left shoulder which is service-connected.  He also contends 
that he suffers from pain and stiffness in his neck related 
to his service-connected left shoulder disorder.

The veteran was afforded a VA examination of the cervical 
spine in July 2004 and the examiner discussed the claimed 
relationship between the veteran's current cervical spine 
disorder and the service-connected left shoulder disorder.  
However, no opinion was proffered as to the claimed 
incurrence of a neck injury in service or whether the 
service-connected left shoulder disorder had aggravated the 
current cervical spine disorder.  The United States Court of 
Appeals for Veterans Claims has held that when aggravation of 
a veteran's nonservice- connected disability is proximately 
due to or the result of a service-connected injury or 
disease, it shall be service connected and the veteran 
compensated for the degree of disability (but only that 
degree) over and above the degree of disability existing 
prior to the aggravation.  Allen v. Brown, 7 Vet. App. 439 
(1995).

The Board previously remanded this issue in July 2006 for a 
medical opinion.  The examiner was to render an opinion as to 
whether it is at least as likely as not (50 percent or 
greater probability), (1) that the veteran suffers from any 
diagnosed cervical spine disability that can be directly 
related to the incident when he injured his left shoulder in 
service; and (2) that any cervical spine disability was 
aggravated by the veteran's service-connected left shoulder 
disability.  

At a VA examination in October 2006 the medical examiner 
restated the opinion request as "Is current DDD 
[degenerative disc disease] Cervical Spine due to service?"  
The examiner only discussed the issue of direct service 
connection and did not address whether the veteran's DDD of 
the cervical spine was aggravated by the service-connected 
left shoulder disability.  In view of the foregoing, this 
case must be returned for further development.  See Stegall 
v. West, 11 Vet. App. 268, 271 (1998) (Court held that 
compliance by the Board or the RO with remand instructions is 
neither optional nor discretionary).

Accordingly, the case is REMANDED for the following action:

1.  Arrange for the VA physician, Dr. 
R.S.G., who examined the veteran in 
October 2006, to review the claims file to 
include service medical records and this 
Remand.  The physician's report should 
indicate whether such review was 
performed.  The determination as to 
whether an additional examination is 
needed is left to the physician's 
discretion.  If Dr. R.S.G. is no longer 
available, please forward this request for 
a supplemental opinion to another doctor 
specializing in orthopedic disorders.  The 
physician should provide an opinion as to 
whether it is at least as likely as not 
(50 percent or greater probability), that 
any cervical spine disability has been 
aggravated by the veteran's service-
connected left shoulder disability.

2.  Then, readjudicate the claim.  If any 
benefit sought on appeal remains denied, 
issue a supplemental statement of the 
case.  An appropriate period of time 
should be allowed for response.  
Thereafter, return the case to the Board.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
HARVEY P. ROBERTS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).

